Citation Nr: 1719360	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-29 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  

3.  Whether new and material evidence has been provided to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a psychiatric disorder (other than anxiety disorder, not otherwise specified (NOS)), to include PTSD.  

5.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus. 

6.  Entitlement to service connection for a right shoulder disability.  

7.  Entitlement to service connection for a right knee disability.  
8.  Entitlement to service connection for a left knee disability.  

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for hearing loss.  

11.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

12.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

13.  Entitlement to service connection for sleep apnea.  

14.  Entitlement to a compensable rating for degenerative spondylosis at C5-6, prior to March 5, 2014, and in excess of 10 percent thereafter.  

15.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.  

16.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1971 to May 1991. 

This matter comes to the Board of Veterans Appeals (Board) from rating decisions in August 2009, October 2010, May 2012, and July 2014, by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in the August 2009 rating decision that denied service connection for hypertension, the theory of entitlement based upon presumed exposure to herbicides during service was addressed.  Subsequently, in a December 2009 VA Form 9, the Veteran stated that he was seeking service connection for hypertension as secondary to service-connected diabetes mellitus, not as secondary to exposure to herbicides.  As such, the issue is reflected as such on the title page.  

In April 2012, the Veteran withdrew his request for a Board hearing.  

In December 2013, the Board remanded the issues of entitlement to service connection for hypertension and a right shoulder disability for additional development, which has been completed.  

In a March 2014 rating decision (in Virtual VA), the disability rating for degenerative spondylisis of C5-6 was increased to 10 percent, effective March 5, 2014.  The May 2016 statement of the case (SOC) addressed not only that issue but also the increased rating claim for diabetes mellitus, as well as the issues of entitlement to service connection for hearing loss, PTSD, right and left knee disabilities, peripheral neuropathy of the upper and lower extremities, sleep apnea, and a back disability.  Later that same month, the Veteran filed a substantive appeal with respect to those issues, and the issues were certified in July 2016.  The appeal with respect to those issues is now merged with this appeal.  As such, the issues are included on the title page.  

For clarity, the Board notes that service connection was denied for PTSD in a June 1996 rating decision.  As addressed in further detail below, the Board has reopened the claim.  In addition, the Board has broadened the issue to include any psychiatric disorder based on the Veteran's assertions and the evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In July 2014, the Veteran filed a VA Form 21-22a in favor of the attorney noted above, thereby revoking the previous power of attorney of record.  

The record and the May 2016 substantive appeal raise the issue of entitlement to a TDIU, which in this case is part of the claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is reflected on the title page.  

The issues of entitlement to service connection for the back, left knee, hearing loss, peripheral neuropathy of the upper and lower extremities, and sleep apnea, as well as the increased rating claims for degenerative spondylosis at C5-6, diabetes mellitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  In an unappealed September 1991 rating decision, service connection was denied for back and left knee disabilities because the evidence did not show a diagnosed disabilities. 

2.  Evidence received since the September 1991 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claims of service connection for a back and left knee disabilities.  

3.  In an unappealed June 1996 rating decision, service connection was denied for PTSD because the evidence did not show a diagnosis of PTSD.  

4.  Evidence received since the June 1996 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for PTSD.  

5.  Anxiety disorder, not otherwise specified (NOS), is related to service.  

6.  Degenerative joint disease of the right shoulder did not have its onset during service or within the initial year after separation and is not otherwise related to service.  

7.  Hypertension was not caused or aggravated by service-connected diabetes mellitus.  

8.  Arthritis of the right knee did not have onset during service or within the initial year after separation and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The September 1991 rating decisions, which denied service connection for back and left knee disabilities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The criteria for reopening the claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for reopening the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

4.  The June 1996 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

5.  The criteria for reopening the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

6.  The criteria for service connection for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

7.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).  

8.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310, 3.317 (2016).  

9.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Reopened Claims

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


A.  Back and Left Knee 

Service connection was denied for a back disability and a left knee disability in a September 1991 rating decision.  At the time of the prior rating decision, the record included service treatment records, post service treatment records, and the Veteran's statements.  Service connection was denied based on the RO's determination that the evidence did not show a chronic back disability or a left knee disability.  The Veteran was notified of the decision by letter dated in October 1991.  Because the Veteran did not submit a notice of disagreement to the September 1991 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  No new and material evidence pertinent to the claim was constructively or physically of record within one year of the September 1991 determination.  38 C.F.R. § 3.156 (b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Evidence associated with the file since the RO's September 1991 rating decision includes a June 2014 VA examination report showing a diagnosis of chronic back strain and an April 2009 X-ray report with a clinical impression of left knee osteoarthritis.  

When considered with previous evidence of record, to include service treatment records reflecting complaints of recurrent back pain at separation, the Board finds the evidence of a current back disability coupled with the Veteran's assertions raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.  

When considered with previous evidence of record (to include the notation of a trick or locked knee on the accompanying medical history to the March 1991 separation examination report and the Veteran's June 1991 assertion of left knee pain with onset during service in 1988), the current diagnosis of left knee arthritis coupled with the Veteran's assertions raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.  

As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim of entitlement to service connection for a left knee disability is addressed in the decision below and the underlying claim of entitlement to service connection for a back disability is addressed in the remand below. 

B.  PTSD

Service connection for PTSD was denied in a June 1996 rating decision.  At the time of the prior rating decision, the record included service treatment records, post service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for PTSD based on the RO's determination that the evidence did not show a diagnosis of PTSD.  The Veteran was notified of the decision by a letter dated in July 1996.  Because the Veteran did not submit a notice of disagreement to the June 1996 rating decision with respect to PTSD, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

No new and material evidence pertinent to the claim was constructively or physically of record within one year of the June 1996 determination.  38 C.F.R. § 3.156 (b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Evidence associated with the file since the RO's June 1996 rating decision includes VA treatment records (in Virtual VA) reflecting a diagnosis of PTSD in October 2012 and August 2013.  

When considered with previous evidence of record, to include the in-service stressors noted to have been conceded by the RO, the Board finds the evidence of a current diagnosis of PTSD coupled with the Veteran's assertions raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The merits of the underlying claim are addressed below. 

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303 (b).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(i)-(ii).  The Veteran's personnel records confirm that he served in Southwest Asia from October 1990 to March 1991. 

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(4). 

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7)(i)-(iii).  


A.  Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder.  He maintains that his psychiatric disorder is a result of service in Vietnam and/or Southwest Asia.  

The Veteran's DD Form 214 reflects service in Vietnam and Southwest Asia.  He is in receipt of a Republic of Vietnam Gallantry Cross Unit Citation Badge with Palm.  

At a December 2011 VA examination, an examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed anxiety disorder, NOS and determined that it is at least as likely as not the anxiety disorder is related to service.  

The Board finds the December 2011 VA opinion to be persuasive and of significant probative value.  The opinion is considered adequate and highly probative because it addresses the relevant evidence, considered the contentions of the Veteran, and provided a supporting rationale for the conclusion reached with respect to anxiety disorder, NOS.  Moreover, it is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  The opinion was based on an accurate history and is consistent with the contemporaneous evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no contrary opinion of record.  Therefore, the Board finds a sufficient basis for granting service connection.  Service connection for anxiety disorder, NOS, is warranted.  

B.  Hypertension

The Veterans asserts that his hypertension was caused or aggravated by service-connected diabetes mellitus; direct service connection has not been alleged.  Nevertheless, the Board notes that hypertension is not shown during service or within the initial year after separation.  

The July 2010 VA opinion states that because microalbumin was normal in March 2010, it is not likely that the Veteran's hypertension was caused by diabetes mellitus.  Although the Veteran noted multiple hypertension medications in his June 2010 substantive appeal, the VA opinion states that the Veteran's hypertension is treated with hydrochlorothiazide and not with an ACE inhibitor such as Lisinopril, and thus, there was not an artefactual lowering of the microalbumin to creatinine ratio by an ACE inhibitor.  

In addition, the April 2014 VA opinion states that there is no objective evidence that hypertension was aggravated by service-connected diabetes mellitus.  It was noted that the Veteran was maintained on one blood pressure medication for many years after the onset of diabetes mellitus with good control of hypertension.  An additional medication added in 2013 was noted to have been to aid in kidney protection, not for blood pressure control.  

As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his hypertension and his service-connected diabetes.

In reaching a determination the Board has accorded significant probative value to the VA medical opinions to the effect that the Veteran's hypertension is not related to his service-connected diabetes.  The rationale for the April 2014 opinion provided is based on a review of the claims file, objective findings, and reliable principles.  Such is far more probative than the Veteran's remote lay assertions.  

Finally, the Board has considered the provisions of the law regarding Persian Gulf War veterans, but finds the provisions of law regarding Persian Gulf War veterans are inapplicable because hypertension is a known clinical disease and not an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness, or included on the list of presumptive infectious diseases, and has been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R.  § 3.317(a)(1)(i)-(ii). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection hypertension is not warranted.  

C.  Right Shoulder

The Veteran maintains that his current right shoulder symptoms are a result of service.  More specifically, he asserts that his current degenerative joint disease of the right shoulder is due to an injury in 1988 when he was struck by a falling tree during field exercises.  

Service treatment records document complaints of shoulder pain in November 1988 after being struck in the head by a falling tree.  The March 1991 separation examination report reflects that the musculoskeletal system and upper extremities were normal and on the accompanying medical history he denied having a painful shoulder.  In addition, the upper extremities were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  
Thus, a chronic right shoulder disability was not manifested during service.  

In addition, a chronic right shoulder disability was not shown within the initial year after separation.  The Board notes that the impression of a December 1991 private report of electromyography (EMG) of the bilateral proximal upper extremities and periscapular muscles was normal.  Although the September 2010 VA joints examination report reflects the impression of x-ray examination was degenerative joint disease of the right shoulder joints, the April 2014 VA opinion notes that medical records in the two years immediately after service are silent for right shoulder complaints or diagnosis.  

To the extent that a history of right shoulder symptoms since service has been reported, a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The April 2014 VA opinion notes the first right shoulder complaint after separation was in 2004 following a motor vehicle accident. 

The Board notes that a November 1992 rating decision reflects that the 50 percent rating assigned for service-connected meningitis under Diagnostic Code 8510 was based, in part, on a finding of associated neurologic abnormality of the right shoulder and contemplates 20 percent disability of the right shoulder.  In addition, and although a September 1992 private record of treatment reflects the Veteran's history of pain in the shoulders with any type of activity using his arms since the episode of meningitis during service, the April 2014 VA opinion states that the generalized weakness of the shoulders during service was due to deconditioning as a result of prolonged hospitalization, and that there was no specific right shoulder disability.  

The Veteran is competent to report his symptoms, to include as reflected in a June 2015 VA treatment record noting an acute exacerbation of bilateral shoulder pain.  However, the Veteran, as a lay person lacks the requisite medical expertise to render an opinion regarding the diagnosis and/or etiology of his current right shoulder disability.  Accordingly, the Board finds the Veteran's statements regarding such lack probative value.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required). App. at 469-71; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  

In reaching a determination, the Board has accorded more probative value to the VA medical opinions to the effect that the Veteran's right shoulder disability is not related to his service.  The rationale for the April 2014 opinion provided is based on a review of the claims file, objective findings, and reliable principles.  Such is far more probative than the Veteran's lay assertions.  

Finally, the Board has considered the provisions of the law regarding Persian Gulf War veterans, but finds the provisions of law regarding Persian Gulf War veterans are inapplicable because degenerative joint disease is a known clinical disease and not an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness, or included on the list of presumptive infectious diseases, and has been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R.  § 3.317(a)(1)(i)-(ii). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a right shoulder disability is not warranted.  

D.  Right Knee

The Veteran seeks service connection for a right knee disability.  The evidence shows current arthritis of the knees.  Thus, the issue is whether the Veteran's right knee arthritis is related to service.  

Service treatment records reflect complaints of a knee injury in June 1972, and complaints of pain around the patellar area were noted in November 1973.   In addition, a November 1988 follow-up record after having been struck in the head by a falling tree notes complaints of left knee pain.  However, a chronic knee disability is not shown in service.   

Although a history a right knee problem/twisted knee was noted at separation, the March 1991 separation examination report shows the lower extremities and musculoskeletal system were normal, and the lower extremities were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

To the extent that continuity of symptomatology has been asserted, it is not found credible.  An April 2009 VA treatment record notes the Veteran's report of having developed knee pain in 2009, and the assessment was new left knee pain.  Further, in addition to the normal separation examination, the December 2011 VA knee examiner noted that the Veteran stated that current symptoms had their onset in 2000, 15 years after separation.  The examiner concluded that the Veteran's right knee disability is not related to service.  Accordingly, in this case, 38 C.F.R. § 3.303 (b) is not for application.

As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of knee arthritis.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, such as in this case.  

In reaching a determination the Board has accorded more probative value to the December 2011 VA medical opinion to the effect that the Veteran's knee arthritis is not related to his service.  The rationale for the December 2011 opinion provided is based on a review of the claims file, objective findings, and reliable principles.  Such is far more probative than the Veteran's unsupported lay assertions.  

In summary, the Veteran's right knee was normal at separation and the initial evidence of a chronic right knee disability is many years after separation.  The competent evidence does not relate the Veteran's current arthritis of the right knee to active service.  Finally, the Board has considered the provisions of the law regarding Persian Gulf War veterans, but finds the provisions of law regarding Persian Gulf War veterans are inapplicable because arthritis is a known clinical disease and not an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness, or included on the list of presumptive infectious diseases, and has been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R.  § 3.317(a)(1)(i)-(ii). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection arthritis of the right knee is not warranted.  


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for a back disability; to that limited extent, the appeal is granted.  

New and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee disability; to that limited extent, the appeal is granted.

New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD; to that limited extent, the appeal is granted.  

Service connection for anxiety disorder, NOS, is granted.  

Service connection for a right shoulder disability is denied.  

Service connection for hypertension is denied.  

Service connection for a right knee disability is denied.  


REMAND

The Board notes that in addition to the Veteran's DD FORM 214, copies of a SF 180 Request Pertaining to Military Records are associated with the record and appear to have been submitted by the Veteran to an appropriate document repository in 2014.  However, neither a response to the request nor the service personnel records requested appears to be associated with the claims file.  The Board notes that the Veteran's complete service personnel records may contain information pertinent to his claim of service connection for a psychiatric disability.  Thus, on remand, efforts should be undertaken to obtain a copy of his Official Military Personnel File.  

In addition, an April 2009 VA treatment record reflecting depression notes the Veteran's contention that two weeks of his service inpatient records were not associated with his claims file.  On remand, an attempt should be made to obtain any outstanding service records of in-patient treatment.  

The Veteran seeks to establish service connection for a left knee disability.  The Board has reopened this claim upon a finding that new and material evidence has been received; however, the RO has not adjudicated the merits of the claim in the first instance.  The Board must remand the claim so that this may be accomplished, and so that any necessary development may be accomplished.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

With respect to the issue of entitlement to service connection for a back disability, the Veteran maintains that his current back symptoms are related to back symptoms during service, to include in May 1977, for which he was assigned light duty for three weeks.  A February 2014 VA treatment record reflects the impression of x-ray examination of the lumbar spine was mature spinal fusion at the lower two segments, and probable degenerative changes in the sacroiliac joints were noted.  

In addition, and although the June 2014 VA opinion states that the Veteran's chronic back strain is less than likely related to service, noting not only a motor vehicle accident in 1999 resulting in a herniated disc but also a lack of continuity of back symptoms during service, an October 1978 periodic examination report notes recurrent weakness in the low back, and an October 1979 service treatment record reflects complaints of back pain.  Further, and although the VA report of examination notes complaints of back pain at separation and that the March 1991 separation examination report notes that most of the Veteran's complaints were related to a severe case of spinal meningitis, an opinion was not provided with respect to whether the Veteran's back disability is any way related to the service-connected meningitis.  As such, the opinion is not completely adequate for a determination.  Thus, a new VA examination is needed.  

With regard to hearing loss, the October 2011 VA examination report reflects the Veteran's history of noise exposure during service, to include in association with duties assigned in the transportation pool, as well as machine gun fire in both Vietnam and Southwest Asia.  It was noted that audiometric test results were not reported due to poor reliability, with a conflict between pure tone averages reflecting mild hearing loss and the normal speech reception thresholds, suggesting a non-organic hearing loss.  Nevertheless, the examiner stated that any hearing loss was less than likely due to noise exposure during service because there was no hearing loss or threshold shift shown at separation.  

The Board notes that 38 C.F.R. § 3.385 does not preclude service connection for current hearing loss where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.303 (d).  As such, the opinion based solely on a finding of no hearing loss or threshold shift shown at separation is not completely adequate.  

In addition, on the accompanying medical history to the March 1991 separation examination report, the Veteran indicated that he had hearing loss and ear, nose, or throat trouble, and it was noted that most complaints were related to the severe case of meningitis during service, for which service connection has been established.  As such, the opinion with respect to whether hearing loss is related to service-connected meningitis should be obtained.  Thus, the Veteran should be scheduled for a new VA examination with respect to service connection for hearing loss.  

In regard to peripheral neuropathy, the Board notes that a March 2014 VA diabetes mellitus examination report found no evidence of peripheral neuropathy in the upper or lower extremities.  However, the examination report references a February 2014 VA neurology note which indicates a neurologist believed that January 2014 EMG and MRI findings showed some evolving peripheral neuropathy associated with the Veteran's service-connected diabetes mellitus.  As this was more than three years ago, and as the claim is being remanded for other reasons, the Veteran should be afforded a new VA examination with respect to the nature and etiology of neurologic abnormalities in the upper and lower extremities.  

With respect to service connection for sleep apnea, the Veteran's maintains that sleep apnea had its onset during service.  Lending support to the Veteran's contention are statements in June 2014 from the Veteran's sister and mother noting that immediately after separation they observed the Veteran having sleep difficulty with loud snoring and difficulty breathing.  In view of the evidence and the Veteran's assertions, the Veteran should be afforded a VA examination with respect to the nature and etiology of sleep apnea.  See McLendon, Nicholson, 20 Vet. App. 79, 83 (2006).  

In addition, the Veteran seeks higher ratings for service-connected diabetes mellitus and his cervical spine disability.  The Veteran was afforded VA examinations in March 2014.  However, in view of the evidence, to include VA treatment records in June 2015 and July 2015 reflecting relevant clinical test results noting pain radiating to the upper extremities and the notation that the claims file was not available for review in association with the March 2014 VA diabetes examination - the Veteran should be afforded new examinations to assess the current severity of these two disabilities.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The claim for a TDIU is inextricably intertwined with the increased rating claims, and should not be decided until those issues have been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's official military personnel file.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain VA treatment records since July 2015.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for VA examinations by appropriate medical professionals in connection with the claimed back disability, neurologic symptoms in the upper and lower extremities, and sleep apnea.  The entire claims file should be reviewed by the examiners.  The examiners are to conduct all indicated tests.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disability a) had its onset during service or within the initial year after separation; or b) is otherwise related to his active service; or c) is caused by or aggravated by service-connected disability, to include meningitis, diabetes mellitus, degenerative spondylisis at C5-6, anxiety disorder, NOS.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In rendering these opinions, the examiner is to acknowledge and discuss any lay report of recurrent symptoms since service.  A rationale for all opinions expressed should be provided. 

4.  Schedule the Veteran for a VA hearing loss examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss had its onset during service or within the initial year after separation or is otherwise related to service, to include exposure to loud noise, or is caused by or aggravated by service-connected meningitis.  

A rationale for all opinions expressed should be provided.  

5.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected degenerative spondylosis at C5-6.  The claims file should be reviewed by the examiner.  All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail. 

The examiner is specifically asked to advise as follows:

a.  Report active and passive range of motion findings for the cervical spine.  If this testing cannot be done, the examiner should clearly explain why this is so.

b.  State whether there is any objective evidence of pain on active and passive range of motion of the cervical spine, and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.  

c.  State whether there is any incoordination, weakened movement and excess fatigability on use of the cervical spine, and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d.  State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the cervical spine, and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; and

e.  Comment on the impact of the Veteran's service-connected cervical spine disability on his occupational functioning.  

A complete rationale should be provided for all opinions expressed.  

6.  Schedule the Veteran for a VA diabetes mellitus examination to determine if he requires regulation of activities in the treatment of his diabetes mellitus.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner is requested to address whether the Veteran requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities) to control his diabetes mellitus.  

A complete rationale should be provided for all opinions expressed.  

7.  Finally, readjudicate the appeal, to include entitlement to service connection for a left knee disability and entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


